
	
		I
		111th CONGRESS
		1st Session
		H. R. 2903
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish an assistance program for the construction
		  of digital TV translators to fill coverage gaps that are created from the
		  transition from analog to digital signals.
	
	
		1.Short titleThis Act may be cited as the
			 DTV Cliff Effect Assistance Act of
			 2009.
		2.Digital
			 translator construction program
			(a)Establishment of
			 program
				(1)In
			 generalThe Assistant Secretary for Communications and
			 Information of the Department of Commerce shall make payments of not to exceed
			 $125,000,000, in the aggregate, during fiscal years 2009 through 2012 from the
			 Digital Television Transition and Public Safety Fund established under section
			 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)) to
			 implement and administer a program through which a local civil government body
			 may receive funding for the construction and equipment of digital TV
			 translators to fill gaps in the digital coverage for full-power stations, where
			 such gaps were created from the conversion of the signal of such station from
			 analog to digital format.
				(2)Facilitation of
			 collocationAny translator tower that is constructed pursuant to
			 paragraph (1) shall reasonably facilitate the collocation of any wireless
			 communications or broadband equipment. The requirement under this paragraph
			 shall not apply if there is clear evidence of any signal interference issues
			 that cannot be resolved as a result of such collocation.
				(b)CertificationThe
			 Assistant Secretary shall certify with the Federal Communications Commission
			 that the location of any proposed digital TV translator described under
			 subsection (a) is in an area where signal coverage was lost due to the
			 transition from analog to digital broadcast signals.
			
